       Case 1:19-cr-00437-AKH Document 39 Filed 09/18/19 Page 1 of 1




                                              September 18, 2019

By ECF

Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:     United States v. David Wagner and Marc Lawrence, 19 Cr. 437 (AKH)

Dear Judge Hellerstein:

       I write on consent (Assistant U.S. Attorney Jilan Kamal and Mr. Lawrence’s
counsel, Andrew M. St. Laurent) to respectfully request that the Court adjourn the
conference currently scheduled for September 26, 2019, at 11:00 a.m. for a period of
around 60 days. The reason for the request is that the discovery in this case is extremely
voluminous (with over 350,000 pages of documents), and I need additional time to
review it before being in a position to inform the Court whether there are pre-trial
motions to be filed. Both defendants in this case are out on bail.

       If the Court grants the adjournment, I respectfully request (again on consent) that
the Court exclude time under the Speedy Trial Act until the next conference date.


                                              Respectfully submitted,

                                              /s/
                                              Martin Cohen
                                              Assistant Federal Defender
                                              (212) 417-8737

cc.:    Jilan Kamal, Esq., by ECF
        Sagar Ravi, Esq., by ECF
        Andrew M. St. Laurent, by ECF
